As filed with the Securities and Exchange Commission on January31, 2008 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-09607 Fairholme Funds, Inc. (Exact name of registrant as specified in charter) 4400 Biscayne Blvd., Suite 900 Miami, FL 33137 (Address of principal executive offices) (Zip code) U.S. Bancorp Fund Services, LLC 615 East Michigan Street Milwaukee, WI 53202 (Name and address of agent for service) 1-866-202-2263 Registrant's telephone number, including area code Date of fiscal year end: November 30 Date of reporting period:November 30, 2007 Item 1. Report to Stockholders. VALUE OF $10, THE
